Citation Nr: 0912263	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-24 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the degenerative disc disease (DDD) disability of 
the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1996 to February 
1998; thereafter, she was a member of the Army Reserves.  The 
appellant was called to active duty and served from December 
2002 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA); the appellant is seeking an increased 
evaluation for her lumbar spine disability.  

The Board notes that the appellant has been awarded a total 
rating based on individual unemployability (TDIU).  The total 
rating was assigned effective as of March 2004.

In a January 2007 rating action, the RO awarded a separate 
rating for right lumbosacral radiculopathy as a neurologic 
manifestation of disability.  A 10 percent rating was 
assigned by the RO for the right lumbosacral radiculopathy, 
effective from March 2004.  This rating was awarded separate 
from the 10 percent rating that had earlier been assigned to 
the lumbosacral degenerative disc disease (DDD) disability 
based on limitation of motion/orthopedic manifestations.  
Given this approach by the RO, and because the appellant has 
continued to pursue her claim for a higher rating for all 
manifestations of the lumbosacral spine disability, the Board 
will analyze both ratings now in effect for that back 
disability.  

The appellant has appealed the initial 10 percent rating that 
was assigned for her lumbar spine disability and has 
continuously prosecuted her case since that time.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the effective date of the grant of service connection to 
the present pursuant to the Court's holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the increased rating 
issues are as set out on the title page.


FINDINGS OF FACT

1.  The appellant has not demonstrated ankylosis of the 
thoracolumbar spine nor has she demonstrated forward flexion 
limited to 30 degrees or less.

2.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least four weeks 
during any twelve-month period.

3.  The appellant has not demonstrated more than mild 
neurologic impairment of the sciatic nerve in the right leg 
due to the lumbar spine disability.

4.  The appellant has not demonstrated more than mild 
neurologic impairment of the cutaneous nerve in either leg 
due to the lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
not more, have been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for right lower extremity sciatic radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2008).

3.  A separate compensable rating for paralysis of the 
external cutaneous nerve of either lower extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8529, 
8629, 8729 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claims arise from her 
disagreement with the initial evaluations following the grant 
of service connection for her lumbar spine disability.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the lumbar spine increased 
rating claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in January 2007.  
Furthermore, the appellant is disagreeing with the initial 
evaluations assigned to her service-connected disability at 
issue.  This would indicate she is fully aware that when a 
benefit is awarded, a rating is assigned.  In addition, the 
Board has considered the ratings that have been in effect 
since service connection was initially granted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, military and VA medical treatment records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant did not provide 
any information to VA concerning available relevant treatment 
records that she wanted the RO to obtain for her that were 
not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for the lumbar 
spine disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant submitted a claim for service connection for a 
lumbar spine disorder in June 2004.  After service connection 
was granted, effective in March 2004, a 10 percent evaluation 
was assigned for the orthopedic manifestations of the lumbar 
spine disability and a 10 percent evaluation was assigned for 
the neurologic manifestations (radiculopathy) of that 
disability.  The appellant contends that she is entitled to 
higher initial evaluations for her lumbar spine disability. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The appellant testified at her June 2006 personal hearing at 
the RO that she experienced back pain.  She said that she was 
not able to get better.  Her representative argued that pain 
and fatigability were not considered in the assignment of the 
initial evaluation.

Review of the appellant's service medical records reveals 
that she underwent MRI testing in September 2003; the testing 
demonstrated the presence of a small central disc herniation 
at L5-S1.  In October 2003, the appellant was referred for 
treatment of chronic low back pain radiating into the right 
leg.  

The appellant underwent a VA spine examination in August 
2004; she complained of occasional radiation of pain from her 
back into both legs.  She denied any bowel or bladder 
problems.  The appellant reported experiencing three flare-
ups or acute episodes of her back pain in the previous nine 
months.  She had not had any incapacitating episodes in the 
previous twelve months.  On physical examination, the 
appellant exhibited 60 degrees of forward flexion, 10 degrees 
of backward extension, 25 degrees of right and left lateral 
movement and five degrees of right and left rotation.  The 
examiner detected no reflex, sensory or motor deficits.  
Straight leg raising was negative.  There was no weakness in 
the lower extremities.  The appellant did not have any back 
spasms.  Repeated motion caused an increase in pain, but did 
not result in further limitation of motion.  The examiner 
rendered a diagnosis of DDD with intermittent sciatica.

The appellant also underwent a VA general medical examination 
in August 2004.  She complained of low back pain that 
radiated into both legs, the right more than the left.  On 
physical examination, her gait was normal.  She exhibited no 
pathologic reflexes and her neurological examination was 
physiological.

The appellant was treated for her lumbar spine disability at 
various VA facilities after her separation from service in 
March 2004.  MRI testing was accomplished in January 2005, 
and revealed disc bulging and facet hypertrophy at the L4-5 
level, as well as mild to moderate central canal stenosis at 
L5-S1 with indentation of the traversing left S1 nerve 
without compression.  A January 2006 psychologist note 
indicated that the appellant's gait was antalgic and labored; 
she demonstrated mild pain behavior.  A nurse practitioner 
note dated a few days later indicated that the appellant had 
demonstrated 40 degrees of forward flexion, 20 degrees of 
backward extension and 20 degrees of right and left lateral 
bending.  Sensation was intact.  Strength was 4/5 in both 
lower extremities.  A March 2006 Pain Clinic note included a 
diagnosis of lumbago with bilateral lower extremity 
radiculopathy.  

The appellant underwent a VA spine examination in December 
2006; the appellant complained of daily low back pain (4/10) 
with stiffness.  She reported taking Gabapentin and pain 
medication.  The appellant reported no flare-ups and no 
incapacitating episodes; she did report numbness in the right 
leg.  On physical examination, the appellant exhibited a 
normal posture and gait.  There were mild lumbar spine 
spasms.  Straight leg raising was negative.  The appellant 
exhibited 70 degrees of forward flexion, 20 degrees of 
backward extension, 30 degrees of right and left lateral 
movement and 30 degrees of right and left rotation.  This 
motion was accomplished with pain, but her ranges of motion 
were not reduced secondary to fatigue, weakness or lack of 
endurance.  The appellant's right ankle jerk was mildly 
decreased.  The examiner stated that the appellant's spine 
was not ankylosed.  

The appellant also underwent a VA neurologic examination in 
December 2006; the examiner reviewed the appellant's claims 
file and medical records.  The appellant complained of 
chronic low back pain that radiated into the right leg once a 
week.  She said the pain on flare-up was a sharp pain.  The 
appellant reported occasional paresthesias in her toes.  On 
physical examination, the appellant had 5/5 strength in each 
lower extremity.  Sensory testing revealed decreased 
sensation in the posterior region of the left leg and in a 
nonspecific region of the right leg.  The examiner stated 
that the right sciatic nerve was affected and also noted that 
the cutaneous nerve was affected without indicating in which 
leg.  The examiner stated that the appellant had no motor 
impairment.  

As previously noted, the appellant's claim for service 
connection was submitted in June 2004.  The enumerated 
criteria for back disabilities set forth in VA's Schedule had 
been changed effective September 26, 2003.  68 Fed. Reg. 
51,454 (August 27, 2003).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, these 
regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, The Spine, 
Note (6).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
apply: a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or combined ranged of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The RO initially assigned a 10 percent evaluation for the 
appellant's lumbar spine disability under Diagnostic Code 
5242, degenerative arthritis of the spine.  However, the 
Board finds that an initial evaluation of 20 percent is 
appropriate pursuant to the current rating criteria because 
the clinical evidence of record shows forward flexion of the 
thoracolumbar spine limited to between 30 degrees and 60 
degrees.  While the medical evidence of record shows that the 
appellant's range of thoracolumbar spine forward flexion is 
restricted to between 30 and 60 degrees, the restriction of 
his range of motion is not commensurate with the next higher 
rating in that forward flexion of the thoracolumbar spine is 
not limited to 30 degrees or less.  No ankylosis of the 
entire thoracolumbar spine has been clinically demonstrated.  
In the absence of further limitation of motion as enumerated 
above or ankylosis of any portion of the spine, an evaluation 
in excess of 20 percent is not warranted.

The Board has considered rating the appellant's disability 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  This formula indicates 
that incapacitating episodes having a total duration of at 
least four weeks during the past 12 months warrant a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Incapacitating episodes are those of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  Id.  "In this case, the clinical evidence 
of record does not demonstrate the existence of 
incapacitating episodes as defined by regulation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
her subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of pain on 
motion.  The Board has considered these factors in the 
assignment of the next higher evaluation of 20 percent.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating.

In regards to the neurological element of the appellant's 
service-connected lumbosacral spine disability, radiculopathy 
of the right lower extremity in the sciatic nerve has been 
diagnosed in the medical evidence of record.  The 
neurological symptomatology of the appellant's low back 
disability has resulted in radicular pain and some sensory 
deficits of the right leg.  Potentially relevant diagnostic 
codes to rate the neurologic manifestations are located at 
38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 
(for the sciatic nerve); the sciatic nerve is identified in 
the medical evidence of record as being affected by the 
appellant's lumbar spine disability.  For the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent evaluation at 
most, while a 20 percent evaluation requires moderate 
incomplete paralysis.  The clinical evidence of record does 
not reveal moderate incomplete paralysis in the right lower 
extremity sciatic nerve.  As such, the Board finds that the 
appellant's lumbar spine neurologic symptomatology reflected 
in the evidence of record more closely approximates a 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
However, a rating higher than the currently assigned 10 
percent is not warranted in light of the fact that the 
clinical evidence of record establishes that the neurologic 
manifestation of the lumbar spine disability in the sciatic 
nerve is limited to sensory loss.  Without more, an 
evaluation in excess of 10 percent is not warranted.  

The Board has also considered whether the appellant is 
entitled to a separate disability evaluation for paralysis of 
the external cutaneous nerve of the thigh, right or left, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8529.  
However, as previously noted, under 38 C.F.R. § 4.124(a), 
when nerve involvement is wholly sensory, the rating should 
be for the mild, or at most moderate degree.  Pursuant to 
Diagnostic Code 8529, mild or moderate paralysis of the 
external cutaneous nerve of the thigh warrants a 
noncompensable evaluation.  Severe to complete paralysis has 
not been demonstrated by the clinical evidence of record.  
Therefore, there is no basis for a separate rating for the 
external cutaneous nerve of either thigh.

Notwithstanding the above discussion, a rating in excess of 
an assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for lumbar spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for her 
service-connected lumbar spine disability, and she has not 
demonstrated marked interference with employment due to that 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disabilities that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Because this is an appeal from the initial ratings for the 
orthopedic and neurologic aspects of the lumbar spine 
disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, the record does not show 
disability above 20 percent for the orthopedic manifestations 
or above 10 percent for the neurologic manifestations since 
the grant of service connection, and therefore does not 
support the assignment of a staged rating in either case.

The Board further finds that the preponderance of the 
evidence is against the claim for ratings higher than the 20 
and 10 percent assigned; the benefit-of-the doubt doctrine is 
inapplicable and the claims must be denied with respect to 
the assignment of ratings higher than that assigned in this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation of 20 percent, but not more, for the 
lumbar spine orthopedic disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An initial evaluation for the lower leg radiculopathy in 
excess of 10 percent is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


